UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): September 1, 2009 Mass Hysteria Entertainment Company, Inc. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) Nevada 333-146517 20-3107499 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (COMMISSION FILE NO.) (IRS EMPLOYEE IDENTIFICATION NO.) 5555 Melrose Avenue, Swanson Building
